Title: To James Madison from Gurdon Saltonstall Mumford, 23 August 1825
From: Mumford, Gurdon Saltonstall
To: Madison, James


        
          Dear Sir,
          New York 23 August 1825
        
        Actuated by pure motives towards suffering humanity and as a member of the French benevolent Society established in this City more than 20 years ago for charitable purposes; and being desirous to contribute my mite to aid their benevolent intentions, and not now having at my disposal much to give in the pecuniary way, I have been induced to compose a brief view of the Honor’s rendered to General La Fayette by the People, and the Constituted Authorities of the State, and of the City of New York—in order that—the Pamphlet might be offer’d for Sale here, and also sent out to the liberales in France; and the whole proceeds applied to alleviate their unfortunate Countrymen who may have been overtaken by misfortunes beyond their Controul. This institution was founded on the laudable motive of aiding their distressed Countrymen, and thereby prevent them from becoming a charge on the bounty of the Corporation. There are more than 400 French Inhabitants residing within the City and County of New York, some in affluence, some in moderate circumstances, and others in deep adversity—all of remarkable industrious habits, and generally good Citizens. Some have been proscribed by the iron hand of arbitrary Power in the old World, and have been compelled to seek an Asylum, and a resting place in this Land of freedom.
        “Charity vaunteth not itself, it is kind, it is not puffed up, it envieth not”—and as my object is to aid the benevolent intentions of the Society, I must request the favor of you not to say any thing about the name of the writer, and consider this communication as confidential.
        I do not send you “The Pamphlets” as containing any thing new, the subject is familiar to you; but it is intended more immediately for the information of the rising generation and to serve as a Memento for them, and for Strangers, and for the liberales in France to whom a number of Copies have been already transmitted.
        
        The price is 25 Cents, but should any persons incline to bestow their mite for more, it will be thankfully received and faithfully applied to relieve real objects of Charity.
        As “every Man is not a Prophet in his own Country,” under all considerations I have thought it most advisable to assume the name of a Philadelphia Gentleman (under the Signature of S—— my middle name) on a visit to New York.
        Mrs. M. unites with me in our best Respects to you and your amiable Consort. With Sentiments of Esteem & Respect I have the Honor to be, Dear Sir, Your most Ob: Humb: Servant
        
          Gurdon Saltonstall Mumford
        
      